
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7.8


2003 PLAN AMENDMENTS
RETIREMENT SAVINGS AND INVESTMENT PLAN AND CASH
BALANCE PENSION PLAN

AMENDMENT No. 6 TO THE RETIREMENT SAVING AND INVESTMENT PLAN

        I.     In-Kind Distributions.

        Section 8.2 is amended by replacing the first sentence in that section
with

After all required accounting adjustments, the Trustee, in accord with the
direction of the Administration Committee, shall make payment of the
Participant's Vested Accrued Benefit in cash or in kind (but only to the extent
his Accounts contain contributions that constitute contributions to the ESOP
under Section 4 of Appendix C to the Plan), or a combination thereof, under one
of the following methods, as elected by the Participant or Beneficiary:

        II.    Participant Fees.

        Section 17.3 is amended by adding the following to the end of
Section 17.3:

The Administration Committee is authorized and directed to charge certain Plan
expenses to certain Participants, to the extent permitted by law and related
regulations. Specifically, the Administration Committee is authorized and
directed to charge a fee to each Participant who receives a distribution, a fee
to any Participant who takes out a loan, and a fee to any Former Participant who
maintains an IDP account. The Administration Committee is authorized to pay
these expenses from the Trust and allocate the expenses to relevant
Participants' Accounts. The Administration Committee shall determine the amount
of the distribution fee and may adjust the fee from time to time, at its
discretion, provided that the fee must be reasonable with respect to the
services provided.

        Section 6.2 is amended by adding the following to the end of
Section 6.2:

In addition, each Participant's Account shall be charged with any expenses to
the extent authorized under Section 17.3.

        III.  Hardship Withdrawals.

        Section 9.2 is replaced by the following:

9.2(a) General. A Participant shall be entitled to make withdrawals form his
Salary Deferral Account prior to termination of Service in the case of and to
the extent required by a hardship, subject to the limitations and conditions of
this Section. A hardship exists if a withdrawal is necessary to satisfy an
immediate and heavy financial need of the Participant, and is in an amount
necessary to satisfy the financial need.

(1)    Subject to the limitations stated herein, any hardship withdrawal shall
first be made pro-rata from the Participant's Account.

(2)    Hardship withdrawals from a Participant's Salary Deferral Account are
limited to the Participant's total Salary Deferral Contributions as of the date
of the withdrawal, plus amounts treated as such under Treas. Reg. §
1.401(k)-1(b)(5) and earnings on all such amounts through December 31, 1988 (or
the market value of the Participant's Salary Deferral Account, if less) less the
amount of previous hardship withdrawals. These limitations also apply to amounts
that are attributable to salary reduction contributions and qualified employer
contributions or qualified employer contributions made to another

--------------------------------------------------------------------------------




plan in which the Participant participated that are received by the Trust in a
trust-to-trust transfer described in Section 5.4(b).

(3)    Notwithstanding the foregoing, no hardship distribution will be allowed
for a Participant whose eligible amount under subparagraph 1 is less then $500.

(4)    Hardship determinations shall be made according to the standards set
forth below in subsections (b) and (c). These standards shall be modified in
accordance with revenue rulings, notices, and other documents of general
applicability published by the Internal Revenue service to expand the list of
deemed immediate and heavy financial needs and additional methods for
distributions to be deemed necessary to satisfy an immediate and heavy financial
need.

        (b)   Immediate and Heavy Financial Need.

        The Participant will be deemed to have an immediate and heavy financial
need if and only if the Participant requests a distribution for one of the
following reasons:

(1)    Expenses for medical care described in section 213(d) previously incurred
by the Participant, the Participant's spouse, or any dependents of the
Participant (as defined in section 152) or necessary for these persons to obtain
medical care described in section 213(d);

(2)    Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(3)    Payment of tuition, related educational fees, and room and board
expenses, for the next 12 months of post-secondary education for the
Participant, or the Participant's spouse, children, or dependents (as defined in
section 152); or

(4)    Payments necessary to prevent the eviction of the Participant from the
Participant's principal residence or foreclosure on the mortgage on that
residence.

        (c)   Withdrawal Necessary to Satisfy Financial Need.

        A withdrawal will be deemed necessary to satisfy an immediate and heavy
financial need of Participant if and only if the Participant certifies and
agrees that all of the following requirements are satisfied:

        (1)    The distribution is not in excess of the amount of the immediate
and heavy financial need of the Participant. The amount of an immediate and
heavy financial need may include any amounts necessary to pay any federal,
state, or local income taxes or penalties reasonably anticipated to result from
the distribution;

        (2)    The Participant has obtained all distributions, other than
hardship distributions, and all nontaxable (at the time of the loan) loans
currently available under all plans maintained by the employer;

        (3)    The Participant will not make elective contributions and employee
contributions to the plan and all other plans maintained by the Company for at
least 12 months after receipt of the hardship distribution. For this purpose the
phrase "all other plans maintained by the Company means all qualified and non
qualified plans of deferred compensation maintained by the Company, including
without limitation, stock option, stock purchase, or similar plans.

(c)Suspension of Salary Deferral Contributions. Effective for Hardship
Withdrawals effected on or after October 1, 2003, a Participant who receives a
Hardship Withdrawal is prohibited from making Salary Deferral Contributions for
six (6) months.

2

--------------------------------------------------------------------------------

(d)No Redeposit of Hardship Withdrawal. A Participant shall not be permitted to
recontribute to or redeposit in his Accounts any portion of the amounts
withdrawn by reason of hardship.

(e)Hardship Withdrawal Ineligible for Rollover. The portion of a Hardship
Withdrawal distributed after December 31, 1998 attributable to elective deferral
contribution may not be part of an eligible rollover distribution.


        IV.       Name Change.

        Effective January 1, 2004, the official Plan name shall be the "WaMu
Savings Plan." Accordingly, each reference in the Plan document to the
Washington Mutual, Inc. Retirement Savings and Investment Plan or the Retirement
Savings and Investment Plan shall thereafter refer to the "WaMu Savings Plan."

        V.    In Service Distribution of Rollover Contributions.

        Effective October 1, 2003, the following new Section 8.1(e) is hereby
added:

(e)    In-Service Distribution. Notwithstanding any contrary provisions in the
Plan, effective October 1, 2003, a Participant may elect to receive all or any
portion of his account to the extent of any Rollover Contributions and any
earnings thereon.

        VI.    No In-Kind Rollover Contributions.

        Effective November, 1, 2003, new Section 5.4(c) is added as follows:

(c)    Notwithstanding the foregoing, effective November 1, 2003, Rollover
Contributions must be made exclusively in cash.

APPENDIX D

        1.     Definitions.

        Capitalized terms in this Appendix D are defined in Article 2 of the
Washington Mutual, Inc. Retirement Savings and Investment Plan, with the
following exceptions:

1.1.    Pioneer. Pioneer Savings Bank.

1.2.    Pioneer ESOP. Pioneer Savings Bank Employee Stock Ownership Plan as
amended and restated, generally effective as of January 1, 1998.

1.3.    Pioneer ESOP Accrued Benefit. The benefit accrued under the Pioneer ESOP
as of September 30, 2003.

1.4.    Prior Pioneer Participant. Any person who is entitled to a benefit under
the Pioneer ESOP that has not been distributed in full as of September 30, 2003.

        2.     Background.

2.1.    The Company acquired Pioneer and Pioneer merged into the Company as of
March 1, 1993. As a result, the Company became the successor sponsor of the
Pioneer ESOP.

2.2.    The Company has continued to maintain the Pioneer ESOP but has made no
contributions to the Pioneer ESOP. Prior Pioneer Participants continued to
accrue vesting service under the Pioneer ESOP for their service with the
Company.

2.3.    The Company amended the Plan effective April 1, 2002 to convert part of
the Plan to an Employee Stock Ownership Plan under Section 407(d)(6) of ERISA
and section 4975(e)(7) of the Code.

        3.     Applicability.

3

--------------------------------------------------------------------------------

3.1.    Notwithstanding any other provisions of the Plan to the contrary, the
provisions of this Appendix D shall apply to each Prior Pioneer Participant who
became a participant in the Plan.

        4.     Participation.

4.1.    Effective October 1, 2003, each Prior Pioneer Participant shall become a
Former Participant under Section 2.30 of the Plan only with respect to their
Pioneer ESOP Accrued Benefit.

        5.     Accrued Benefit.

5.1.    As of October 1, 2003, the Accrued Benefit of each Prior Pioneer
Participant shall be credited with an amount equal to his Pioneer ESOP Accrued
Benefit as of September 30, 2003. Amounts credited to Participant Accounts shall
constitute contributions to the Employee Stock Purchase Program ("ESOP") under
Section 4 of Appendix C, and shall remain part of the ESOP until the
Participants elect to transfer the funds to a fund other than the Company Stock
Fund.

        6.     Vesting of Pioneer ESOP Accrued Benefit.

6.1.    Each Participant who was a Prior Pioneer Participant who becomes a
participant in the Plan effective October 1, 2003 shall become fully vested in
his Pioneer ESOP Accrued Benefit.

        7.     Protection of Benefits.

7.1.    Notwithstanding the foregoing, nothing in this Appendix D shall be
construed as reducing benefits of Prior Pioneer Participants in violation of
section 411(d)(6) of the Code.

        8.     Applicability of Plan Provisions.

8.1.    Except as otherwise specifically provided in this Appendix D, all
provisions of the Plan shall apply to Participants that are described in this
Appendix D.

AMENDMENT NO. 4 TO THE CASH BALANCE PENSION PLAN.

        I.     Plan Expenses. Section 14.3 is amended by adding the following to
the end of Section 14.3:

The Administration Committee is authorized and directed to charge a distribution
fee to each Participant who receives a lump sum distribution pursuant to
Section 7.2(b) of the Plan, to the extent permitted by law and related
regulations. The Administration Committee is authorized and directed to pay this
expense from the Trust and to allocate the expense to the Participant's Account.
The Administration Committee shall determine the amount of the distribution fee
and may adjust the fee from time to time, at its discretion, provided that the
fee must be reasonable with respect to the services provided.

II.    Name Change. Effective January 1, 2004, the official Plan name shall be
the "WaMu Pension Plan." Accordingly, each reference in the Plan document to the
Washington Mutual, Inc. Cash Balance Pension Plan or the Cash Balance Pension
Plan shall thereafter refer to the "WaMu Pension Plan."

        Pursuant to the authority delegated to him by the Human Resources
Committee of the Board of Directors at its June 13, 2003 meeting, the
undersigned officer of Washington Mutual, Inc. hereby

4

--------------------------------------------------------------------------------

executes this instrument to be effective as of October 1, 2003 unless otherwise
indicated in this instrument.

 
   
   
    WASHINGTON MUTUAL, INC.
 
 
By:
 
/s/  DARYL D. DAVID      

--------------------------------------------------------------------------------


 
 
Its:
 
Executive Vice President of Human Resources

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7.8

